194 Md. 728 (1950)
71 A.2d 301
FINCH
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 29, October Term, 1949.]
Court of Appeals of Maryland.
Decided February 9, 1950.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
PER CURIAM:
This is an application for leave to appeal from the refusal of a writ of habeas corpus. Petitioner is confined *729 in the Maryland House of Correction for a period of seven years for the offense of robbery. He claims that the warrant was not issued in his name and the arrest under such circumstances was illegal. He further claims that he was convicted of robbery without sufficient evidence; that he was not tried by a jury. He further claims that he was not informed of the nature and cause of the accusations against him, not confronted with the witnesses against him.
An illegal arrest does not prevent one from being validly indicted and tried. State ex rel. Zell v. Warden, 191 Md. 745, 59 A.2d 737. The question of guilt or innocence and weight of the evidence cannot be tried on habeas corpus. Rountree v. Wright, 189 Md. 292, 55 A.2d 847. He does not allege that he was not informed of his right to jury trial, or that he did not waive a jury trial. The writ of habeas corpus cannot be made, except by statute, to perform functions of a writ of error in bringing under review judgments or convictions merely for error or irregularities in the proceedings. Olewiler v. Brady, 185 Md. 341, 44 A.2d 807.
Application denied, without costs.